DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, limitation “a projection and a recess are provided to at least one of the upper die and the lower die” is ambiguous because this seems to imply that both projection and recess are provided in the same die. In addition, it is unclear whether these features are present in both upper & lower die due to “at least”. Based on Applicant’s original figures and description, it appears that a projection is provided to only one of either the upper die or the lower die and a corresponding recess is provided to the other die (fig. 2). In other words, projection and recess are not in the same die, but rather are complementary features of two opposing dies. The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance one of the upper die and the lower die and a recess is provided to other of the upper die and the lower die.
With respect to claim 4, limitation “wherein a projection and a recess are provided to at least one of the overlapped end part of the first steel plate and the overlapped end part of the second steel plate” is ambiguous. It is unclear how the projection and recess are provided to the workpiece/plate; it implies they are part of the workpiece/plate, which does not seem to the case. Based on Applicant’s original figures and description, the projection and recess are structural features of the upper/lower die and they contact the overlapped joint part of the workpieces/plates. The recited conflicting language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a projection is provided to one of the upper die and the lower die and a recess is provided to other of the upper die and the lower die.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (US 9931718, hereafter “Kaga”) in view of Haga et al. (US 2020/0306812, hereafter “Haga”).
Regarding claim 1, Kaga discloses a method for producing a steel plate member (fig. 1 shows the joining apparatus) comprising: heating first and second steel plates 5-6 (fig. 2; col. 5, lines 3-8, 50-57; col. 14, lines 57-62); and 5press-forming the heated first and second steel plates while sandwiching the first and second steel plates between an upper die 1 or 3 (roll/wheel) and a lower die 2 or 4 (figs. 2-4), wherein in the press-forming, end parts of the first and second steel plates 5-6 are overlapped, and the overlapped end parts are pressure-welded by the press-forming (col. 10, lines 45-64).  
Kaga merely differs from the claim in that it is silent concerning cooling the steel plates. However, such step is known in the art. Haga (directed to manufacturing steel part by hot stamping) teaches it has been known in prior art that in hot stamping/forming, a steel sheet is usually heated to an austenite region and then cooled at a cooling rate equal to or higher than the critical cooling rate to form a martensite structure for high-strengthening (Related art- [0010]); such high-strength member is used for vehicle manufacturing [0013]. Haga discloses that in the hot stamping process, cooling and forming are performed by a die to obtain a hot stamped product [0166]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform subsequent cooling of the steel plates in the forming method of Kaga in order to produce a high-strength plate member having 
As to claim 5, Kaga discloses joining together steel plates having different thickness and material strengths (col. 2, lines 43-45), which meets first and second steel plates made of different types of steel plates. Examiner notes that any slightly different steel compositions meets this claim. Accordingly, a strength of the first steel plate after the press forming is intrinsically different from a strength of the second steel after the process forming in Kaga. Moreover, artisan of ordinary skill in the art would have found it obvious to join different types of steel plates with the motivation of producing a desired steel member/part suitable for intended application, such as in vehicle manufacturing. 
As to claim 6, Kaga shows that 30a thickness of the first steel plate 5 before the press-forming differs from a thickness of the second steel plate 6 after the press-forming (joining materials having different thicknesses or different thicknesses after joining) (figs. 2, 3B; col. 4, lines 56-62; col. 6, lines 3-6). 
15 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaga in view of Haga as applied to claim 1 above, and further in view of Okada et al. (US 5509600, “Okada”).
As to claim 2, Kaga or Haga does not specifically disclose a compression rate of the overlapped joint part being 30% or higher. However, Haga mentions that it is desirable in the art to reduce the thickness of the steel sheet for reduced weight of the vehicle body [0003]. Okada (also drawn to hot pressure welding of steel - abstract) teaches placing end parts of first and second steel plates 1-2 to In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out a compression rate of 30% or higher in the pressure welding method of Kaga in order to produce a reduced steel member/part for desired reduced weight such as in a vehicle body.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga in view of Haga as applied to claim 1 above, and further in view of Yajima et al. (US 2014/0239672, “Yajima”).
As to claims 3-4, Kaga or Haga fails to discloses a projection provided to one of the upper die and the lower die, and a recess is provided to other die. However, such die arrangement is known in the art. Yajima teaches that a conventional method of manufacturing a pillar reinforcement for a vehicle body includes a reinforcement members 3a-3b made of steel sheets [0010-0011] and press-formed using a die/press machine 4a/4b (fig. 3), which includes a projection provided to the lower die and a corresponding recess provided to the upper die for pressing & assembling shape of the reinforcement part [0012]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a press machine similar to 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735